DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 21 January 2022 as a response to the Final Office Action issued 25 October 2021.  Claims 1, 3-8, 10-15, and 17-20 are pending and considered below

Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/Amendments, filed 21 January 2022, with respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 USC 101 have been fully considered and are persuasive.  The 35 USC 101 rejection of claims 1, 3-8, 10-15, and 17-20 has been withdrawn. 
	All pending claims were previously rejected under 35 USC 101.  The Applicants submitted amendments to the independent claims 1, 8, and 15, and present arguments explaining Applicant’s position that the claims are eligible under 35 USC 101.
The Examiner continues to maintain that the claims are directed to a judicial exception which is similar to certain methods of organizing human activity including commercial or legal interactions such as advertising, marketing or sales activities or behaviors and as well is similar to mathematical concepts including relationships, formulae, and calculations, and is as well related to mental processes performed in the human mind including an observation, evaluation, judgement or opinion.  That is, the instant invention is directed to abstract ideas related to determining the effectiveness of provided information including probability of accessing the information, measuring the impact of additions to the provided information, and determining an accessing probability, including size and placement features for the information, during the time a user requests access to the information. 
However, the Examiner has determined that the instant invention is further directed to a practical application, the practical application of making a rapid and automatic matching of the appropriateness or match of an advertisement to users by implementing a processing model which compares the information entropy (i.e., increase or decrease of access to an advertisement with respect to particular features) prior to the incorporation of a feature and after the incorporation of a feature, and delivering the appropriate content, resulting in the improvement to the accuracy of the inclusion of elements in the provision of advertising materials as well as the determination of advertisement effectiveness.  The instant invention is determined by the Examiner to be an improvement to the field of information theory as applied to the computing environment related to user interactions with content, and is thus a practical application.

Reasons for Allowance
Claims 1, 3-8, 10-15, and 17-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Liu et al. (20150006295) in view of Bhagwan et al. (20160189239) discloses a method, apparatus, and computer readable medium comprising: 

determining a plurality of candidate feature factors associated with a plurality of users for inclusion as an on-line advertisement recommendation feature factor, the recommendation feature factor including one or more of: age, gender, district, internet devices used by the plurality of users, user interest reflected by user access history and purchasing behavior; 
Retrieving a processing model for determining a probability of advertisement accessing information by the plurality of users; 
for each of the plurality of candidate feature factors: 
generating an initial accessing probability of recommended information using the processing model without the respective candidate feature factor; 
generating a first accessing probability of recommended information using the processing model with the respective candidate feature factor; 
determining a difference between the first accessing probability and the initial accessing probability, including: 
in accordance with the determination that the difference meets a predetermined threshold condition, converting the respective candidate feature factor into an on-line advertisement recommendation feature factor; 
modifying the processing model by incorporating the on-line advertisement recommendation feature factor; 
receiving, from a display page, an access request from a first user of the plurality of users; 
in response to the access request: 
determining a corresponding size and placement features for the target advertisement; delivering the target advertisement to the first user, so that the first user can access the target advertisement with a higher probability.

However, the combination of Liu in view of Bhagwan does not teach at least: 
	determining first information entropy of the recommended information before the incorporation of the respective candidate feature factor into the processing model, wherein the first information entropy indicates a likelihood that the advertisement was accessed before the incorporation of the candidate feature factor into the processing model; 
determining second information entropy of the recommended information after the respective candidate feature factor is incorporated into the processing model, wherein the second information entropy indicates a likelihood that the advertisement was accessed after the incorporation of the candidate feature factor into the processing model; and 
determining a decrease in information entropy of the recommended information by subtracting the first information entropy from the second information entropy, wherein the decrease in information entropy corresponds to an increase in likelihood of access of the advertisement due to the incorporation of the respective candidate feature factor;
	determining a target advertisement for the first user based on an accessing probability between a user feature factor of the first user and an on-line advertisement recommendation factor corresponding to the target advertisement in accordance with the modified processing model and one or more of a data mining algorithm, an information retrieval algorithm, and a text analysis algorithm that are interactively connected with the modified processing model;

Moreover, the missing claimed elements from the combination of Liu in view of Bhagwan are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Liu in view of Bhagwan because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for such a combination. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Lee et al. (20150379429) for disclosures related to the implementation of machine learning to determine text variables
See Yee et al. (9,129,227) for disclosures related the recommendation of content items based upon the implementation of models
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682